Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/417790 application filed 6/24/21.  
Claims 1-6 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 6/24/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 103(a) as being obvious over KASHIO ET AL. (WO2018/101244; 6/2018) in combination with KLUSSMAN ET AL. (US PG PUB 2018/0340126) in their entirety.  Hereby referred to as KASHIO and KLUSSMAN.  
Regarding claims 1-6:
KASHIO teaches a C-type heavy fuel oil composition which has a sulfur content of 0.100 mass% or less, a kinematic viscosity (and 50°C) of 10.0-25.000 mm2/s, a pour point of 25.0°C or lower, an indirect desulfurization residual oil content of 30-95 vol.%, and a content of a cracked gas oil including a sulfur content of 0.100 mass% or less of 5-70 vol.% (see claims 1-4), and indicates that the CCAI value of the composition is preferably 860 or less.  KASHIO teaches a C-type heavy fuel oil composition which is obtained by mixing an indirect desulfurization residual oil, which has a kinematic viscosity at 50°C of 19.590 mm2/s, a pour point of 25.0°C and a sulfur content of 0.085 mass%, and which has a saturated hydrocarbon content of 55.7 mass%, an aromatics content of 44.0 mass%, a resin content of 0.3 mass% and an asphaltenes content of 0.0 mass%, each measured using a TLC/FID compositional analysis testing method, and a cracked gas oil, which has a kinematic viscosity at 50°C of 2.350 mm2/s, a pour point of -20.0°C and a sulfur content of 0.087 mass%, and which has a saturated hydrocarbon content of 16.6 mass%, an aromatics content of 82.5 mass%, a resin content of 0.8 mass% and an asphaltenes content of 0.1 mass%, each measured using a TLC/FID compositional analysis testing method, at a ratio of 60:40, the C-type heavy fuel 2/s, a pour point of 17.5°C, a sulfur content of 0.86 mass% and a CCAI value of 841 and having a saturated hydrocarbon content of 46.0 mass%, an aromatics content of 53.5 mass%, a resin content of 0.5 mass% and an asphaltenes content of 0.0 mass%, each measured using a TLC/FID compositional analysis testing method.  KASHIO further teaches examples in which an indirect desulfurization residual oil and a cracked gas oil are used at a ratio of 100:0 or a ratio of 40:60, and because KASHIO envisages obtaining a C-type heavy fuel oil composition by mixing an indirect desulfurization residual oil and a cracked gas oil at a ratio within the range 100:0-40:60, mixing the indirect desulfurization residual oil and the cracked gas oil at a ratio of, for example, 80:20 and obtaining a C-type heavy fuel oil composition, thereby setting the kinematic viscosity at 50°C and the ratio by mass of the sum of the contents of paraffin components and asphaltene components to the sum of the contents of the aromatic components and resin components to fall within the claimed ranges. (See para 16-25, EXAMPLES 1-3, TABLES 1-3 and claims 1-4)
KASHIO differs from the claimed limitations in that the content of aromatic components is 50.0-75.0 mass%, but it is within the scope of KASHIO as taught by KLUSSMAN.
KLUSSMAN teaches a fuel oil which has a sulfur content of 0.3 mass%, a kinematic viscosity at 50°C of 100 mm2/s, a pour point of 10°C and a CCAI value of 820, and which has a saturates content of 22 mass%, an aromatics content of 50 mass%, a resin content of 25 mass% and an asphaltenes content of 3 mass%, each measured using SARA analysis (see example 1), discloses a fuel oil which has a sulfur content of 0.3 mass%, a kinematic viscosity at 50°C of 74 mm2/s, a pour point of -12°C and a CCAI value of 812, and which has a saturates content of 28.4 mass%, an aromatics content of 61 mass%, a resin content of 6.0 mass% and an asphaltenes content of 4.6 mass%, each measured using SARA analysis (see example 2), and discloses a fuel oil which has a sulfur content of 0.1 mass%, a kinematic viscosity at 50°C of 47 mm2/s, a pour point of -30°C and a 
In addition, KLUSSMAN does not explicitly specify a desulfurization residue, however KLUSSMAN does disclose by subjecting a heavy marine fuel oil having a sulfur content of 0.5 mass% or more to hydrodesulfurization (see claim 1), and it is common knowledge that heavy marine fuel oils contain residual oil components, and because it is understood that residual oil components are converted into components similar to desulfurization residues as a result of the hydrodesulfurization, it cannot be said that the KLUSSMAN’s disclosure and the claimed limitations are different as products.  This is further supported by KASHIO disclosure wherein the aromatics content in a desulfurized residual oil is 44.0 mass% and because the aromatics content in a desulfurized residual oil will vary according to the composition of crude oil, hydrodesulfurization reaction conditions, distillation conditions, and the like, a person skilled in the art could easily use a desulfurized residual oil having an aromatics content of 45.0-70.0 mass% from KASHIO disclosure. (See TABLES 1-3).
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize KLUSSMAN fuel oil composition and KASHIO fuel composition to operate and function as the claimed invention, and the motivation to combine is that both RYDER and GADT are from the same endeavor of fuel blend formulations; and one of ordinary skilled in the art would recognize as disclosed in KASHIO that the content of aromatics is preferably 40.0-70.0 mass% because a high content of aromatics leads to good lubricity and filterability, and indicates that the resin content is preferably 0.3-0.6 mass%, and indicates that the asphaltenes content is preferably 0.2 mass% or less, and because remaining components other than aromatics, resin components and asphaltenes are mainly paraffins, appropriately selecting types 
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
In addition, one of ordinary skilled in the art would recognize that adding additional instrumentation for analysis would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771